         Case 1:19-cv-01133-LAS Document 110 Filed 12/03/19 Page 1 of 2




          In the United States Court of Federal Claims
                                          No. 19-1133
                                    Filed: December 3, 2019

                                       )
 DYNCORP INTERNATIONAL LLC,            )
                                       )
                Plaintiff,             )
                                       )
 v.                                    )
                                       )
 THE UNITED STATES,                    )
                                       )
                Defendant,             )
                                       )
                and                    )
                                       )
 KELLOGG, BROWN & ROOT                 )
 SERVICES, INC., VECTRUS SYSTEMS )
 CORPORATION, FLUOR                    )
 INTERCONTINENTAL, INC., and PAE- )
 PARSONS GLOBAL LOGISTICS              )
 SERVICES, LLC,                        )
                                       )
                Defendant-Intervenors. )
                                       )

                                              NOTICE

        On November 26, 2019, the Court ordered that a status conference shall be held on
December 3, 2019, in all cases before the Court related to Request for Proposal No. W52P1J-16-
R-0001. In addition to the case at bar, the following cases will be present and participating in the
December 3, 2019 Status Conference: (1) PAE-Parsons Global Logistics Services v. United
States, No. 19-1205, and PAE-Parsons Global Logistics Services v. United States, No. 19-1515
(consolidated); (2) Fluor Intercontinental, Inc. v. United States, No. 19-1580, and Fluor
Intercontinental, Inc. v. United States, No. 19-1585 (consolidated) (Fluor); and (3) AECOM
Management Services, Inc. v. United States, No. 19-1176.

        The aforementioned status conference is set so that the Court may discuss arguments
related to price reasonableness at issue here and in Fluor and to discuss the potential for
injunctive relief. As the Court’s anticipated injunctive relief will affect all protestors equally, the
Court deems it necessary for counsel for all four plaintiffs to be present at the December 3, 2019
Status Conference.

      As the Court anticipates discussing issues raised in some, but not all, of the participating
cases—and thus potentially within the scope of only some of the protective orders—the Court
         Case 1:19-cv-01133-LAS Document 110 Filed 12/03/19 Page 2 of 2



determined that it was necessary to obtain the parties consent to those discussions. On December
2, 2019, counsel of record for all four protests indicated that they consent to the discussion of
price reasonableness and injunctive relief at the December 3, 2019 Status Conference.

       IT IS SO ORDERED.


                                                   s/   Loren A. Smith
                                                   Loren A. Smith,
                                                   Senior Judge




                                               2
